

116 SRES 685 IS: Honoring the service and sacrifice of members of the United States Armed Forces and veterans and condemning the disgraceful denigration by President Donald Trump of military service, prisoners of war, and Gold Star families.
U.S. Senate
2020-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 685IN THE SENATE OF THE UNITED STATESSeptember 9, 2020Ms. Duckworth (for herself, Mr. Reed, Mr. Schumer, Mr. Durbin, Mr. Jones, Mr. Carper, Ms. Hirono, Mr. Blumenthal, Mr. Tester, Mrs. Shaheen, Mr. Menendez, Ms. Warren, Ms. Stabenow, Ms. Baldwin, Mr. Sanders, Ms. Hassan, Mr. Van Hollen, Mr. Whitehouse, Mr. Cardin, Mr. Coons, Mrs. Murray, Mr. Kaine, Ms. Cortez Masto, Mr. Murphy, Ms. Klobuchar, Mr. Brown, Ms. Smith, Mr. Wyden, Mr. Schatz, Mr. Bennet, Ms. Rosen, Mrs. Gillibrand, Mr. Warner, Mr. Booker, Mr. Udall, Mr. Heinrich, Ms. Cantwell, Mr. Markey, Mr. Leahy, Mrs. Feinstein, Mr. Merkley, and Ms. Harris) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONHonoring the service and sacrifice of members of the United States Armed Forces and veterans and condemning the disgraceful denigration by President Donald Trump of military service, prisoners of war, and Gold Star families.Whereas the Nation owes an unmeasurable debt to all those individuals who have served in the United States Armed Forces, often shouldering the burden of long periods away from home, difficult and frequently dangerous training and deployments, and inherent physical, mental, and emotional risks;Whereas the families, communities, and loved ones of members of the Armed Forces support them in countless ways, frequently making sacrifices of their own, especially Gold Star families;Whereas many who love this country have served in conflicts throughout the Nation’s history, whether volunteering so another would not have to go or answering the call when drafted, or out of a profound and selfless sense of duty, some never returning home, some still missing, and some who suffered immense hardship as prisoners of war;Whereas one of the highest honors and solemn responsibilities of serving as President of the United States is to be Commander in Chief of the Armed Forces;Whereas faithful execution of this constitutional duty requires, at a minimum, that the Commander in Chief forcefully defend the safety of members of the Armed Forces against foreign adversaries, such as President of the Russian Federation, Vladimir Putin;Whereas the Commander in Chief has a duty to uphold good order and discipline in the Armed Forces by refusing to issue unconstitutional orders, refusing to pardon and excuse those in uniform who commit crimes, and refusing to use rhetoric that seeks to divide military personnel from their senior leaders;Whereas the Nation honors the service and sacrifice of members of the Armed Forces and veterans who placed the mission first and refused to leave a fallen comrade, never asking what was in it for them, but, rather, setting aside selfish interests in defense of the Nation;Whereas a lack of respect for individuals who served in uniform is a disqualifying characteristic for service as President;Whereas President Trump repeatedly disrespected members of the Armed Forces, and demonstrated a fundamental ignorance of the ethos of military service—(1)when President Trump dehumanized members in saying of such members that [w]e train our boys to be killing machines, then prosecute them when they kill!;(2)when President Trump pardoned members convicted of actions that violate the laws of war, thereby valorizing war crimes and contempt for the rule of law and unethical warfighting, and undermining good order and discipline;(3)when President Trump dismissed traumatic brain injury as headaches and described an incident of members suffering traumatic brain injuries as a result of missile strikes as not very serious;(4)when President Trump denigrated the military service of the late Senator John McCain by claiming that [h]e’s not a war hero. He’s a war hero because he was captured. I like people who weren’t captured;(5)when President Trump failed to speak of Gold Star parents with honor and respect;(6)when President Trump sought to humiliate a decorated military officer, who was awarded the Purple Heart, by forcing White House security to escort the officer off the property when removing him from the National Security Council; and(7)when President Trump failed to honor the solemn responsibility of the Commander in Chief to offer comfort to the families of members killed in action on his watch; andWhereas President Trump has failed to publicly condemn, warn, or even criticize President of the Russian Federation, Vladimir Putin, following public reports that Russia offered bounties for the killing of members of the Armed Forces: Now, therefore, be itThat the Senate—(1)condemns the denigration by President Donald Trump of members of the United States Armed Forces and veterans;(2)affirms that the service and sacrifice of individuals who serve the Nation in uniform, refuse to leave a fallen comrade behind and never retreat in the face of grave danger, as exemplified by the United States Marines who demonstrated bravery, grit, and valor in prevailing in the fierce Battle of Belleau Wood during World War I, reflect the true character of our country that makes America great;(3)will honor and never forget the sacrifices and bravery of members of the Armed Forces who became prisoners of war or went missing in action;(4)will respect, honor, and care for the service-disabled veterans who have borne the battle in defense of the Nation, recognizing that wounds of war are earned by those who set aside selfish interests; and(5)demands that President Donald Trump uphold his oath of office and constitutional duty as Commander in Chief of the Armed Forces to defend members of the Armed Forces against hostile actions by leaders and military forces of the Russian Federation. 